Citation Nr: 9933282	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  96-00 127A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from July 1961 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 decision by the Atlanta, 
Georgia regional office (RO) of the Department of Veterans' 
Affairs (VA) which determined that new and material evidence 
had not been received to reopen a claim of service connection 
prostate disability.  The issue certified on appeal is as set 
forth on the title page of this decision.

In November 1995 and January 1997 statement, the appellant 
raised the issues of entitlement to pension benefits and 
service connection for a kidney disability, respectively.  
These issues have not been developed for appellate 
consideration and are referred to the RO for appropriate 
action. 


REMAND

In September 1993, the RO denied service connection for 
several disorders, to include a prostate disability.  
Following the receipt of a notice of disagreement, a 
statement of the case was furnished to the appellant and his 
representative.  A substantive appeal was not timely 
received.  Thus, the September 1993 decision is final, absent 
clear and unmistakable error.  38 U.S.C.A. § 7105 (West 
1999).

In November 1995, the RO determined that the appellant had 
not submitted new and material evidence to reopen a claim for 
service connection for a prostate disability.  A hearing was 
held at the RO in May 1996.  In a decision dated in January 
1997, the RO held that all prior actions were improper and 
the current decision vacated the reasons and bases portions 
of all prior decisions.  The RO determined that the September 
1993 decision should have been based on whether the claim was 
well grounded.  The RO then denied the veteran's claim as not 
being well grounded.  This action was reflected in the 
supplemental statement of the case.

It is unclear whether the RO has determined that the 
September 1993 rating decision was clearly and unmistakable 
erroneous per 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a) 
(1999).  If no, then the issue being adjudicated is whether 
new and material evidence has been received to reopen a claim 
of service connection prostate disability.  This matter 
should be clarified.

A review of the record reflects that the veteran's folder is 
a temporary folder and apparently was established in 1993.  
In the veteran's application for compensation benefits 
received in January 1993, he indicated that he had previously 
filed a claim for education benefits.  The Board is of the 
opinion that additional development is required regarding 
this matter.

The veteran during his hearing and in his substantive appeal 
indicated that the service medical records are incomplete.  
He states that he was treated at the dispensary for back 
pain, which he described as a burning type of pain.  When he 
informed the military doctor he was told he had an infection.  
A review of the service medical records shows that the above 
referenced records are not on file.  In this regard, the VA 
may obtain records in its constructive possession, such as 
military VA medical records.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:  

1.  If the original claims folder has not 
been located, the RO should take the 
appropriate actions as set forth in VA 
Adjudication Procedure Manual, Manual 
M21-1, Part III, in order to establish a 
rebuilt folder.

2.  The RO is requested to clarify 
whether the September 1993 decision was 
clearly and unmistakably erroneous.  If 
no, the issue being adjudicated is 
whether new and material evidence has 
been received to reopen a claim of 
service connection a prostate disability.

3.  The RO should be request the 
appellant to furnish the approximate 
dates, locations, the names of the 
treating facilities, and the units to 
which he was assigned when he was treated 
for back pain.  

4.  The RO should inform the appellant of 
the evidentiary requirements necessary to 
establish new and material evidence per 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); 38 C.F.R. § 3.156 (1999) or a 
well-grounded claim, whichever 
evidentiary threshold is applicable.  The 
RO should notify the veteran that he may 
submit additional evidence, to include 
medical evidence and argument in support 
of his claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

5.  The National Personnel Records Center 
should be requested to conduct a search 
for any additional service medical 
records as set forth by the appellant.

Thereafter, the RO should readjudicate the issue in appellate 
status as determined by the RO, to include consideration of 
the holding in Hodge if applicable.  If the benefit sought on 
appeal remains denied, the appellant and his representative 
should be furnished a supplemental statement of the case with 
the appropriate law and regulations, and an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












